Case 1:18-cv-00664-RGA Document 145 Filed 06/14/21 Page 1 of 4 PagelD #: 2947

A Delawar Exhibj i Li

 

UNITED STATES DISTRICT COURT

DISTRICT OF DELAWARE

ASTRAZENECA AB, EXHIBIT AND WITNESS LIST

V.

ZYDUS PHARMACEUTICALS (USA) INC. Case Number: 1:18-cv-00664-RGA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PRESIDING JUDGE PLAINTIFFS ATTORNEY DEFENDANT’S ATTORNEY
Richard G. Andrews Daniel M. Silver John C. Phillips, Jr.
TRIAL DATE (S) COURT REPORTER COURTROOM DEPUTY
May 17-19 and 21, 2021 Heather M. Triozzi Leigh Kilpatrick
No | wo | oskerep | MARKED ADMITTED DESCRIPTION OF EXHIBITS* AND WITNESSES
0002 May 17 | “Vier | semen, | United States Patent No. 6,515,117
0004 May 17 |", | “""""""| Certified File History for U.S. Patent 6,515,117
0027 May 17 Gribble | Gribble |Confidential Memo - Significant Events/Metabolic Diseases Chemistry
0047 May 18 | Batchelor] Batchelor) Lab Notebook No. 48216
0060 May 18 | Batchelor} Batchelor] Excerpts from Lab Notebook No. 48216 (PTX0047)
0061 May 18 | Batchelor] Batchelor] MDO72501 Data Spreadsheet
0069 May 18 | Batchelor | Batchelor] WO 01/27128 - Ellsworth et al.
0070 May 18 | Batchelor] Batchelor} K. Tsujihara et al., - 44 CHEM. PAHRM. BULL. 1174-1180 (1996)
0073 May 18 | Batchelor] Batchelor} Hongu et al., - Chemical and Pharmaceutical Bulletin 46.1 22-33 (1998)
0074 May 18 |Batchelor | Batchelor] WO 98/31697 - Sato et al
0077 May 17 |Washburn| Washburn| Declaration Under 37 C.F.R. 1.132 of Dr. William N. Washburn
0078 May 17 | Washburn|/Washburn| Supplemental Declaration Under 37 C.F.R. 1.132 of Dr. William N. Washburn
0080 May 17 | Gribble | Gribble} J.T. Link & Bryan K. Sorenson - 41 TETRAHEDRON LETTERS 9213-9217 (2000)
0085 May 18 | Batchelor} Batchelor] Confidential Memo - Significant Events/Metabolic Diseases Chemistry
0088 May 18 Batchelor | Batchelor | Distribution of Substituents for Exampies of WO '128 (FRE 1006 Summary of PTX0069)
0090 May 17 | Gribble | Gribble | United States Patent No. 7,863,327 - Gribble et al.
0091 May 17 IGribble | Gribble | Ditkv2-Kostova, Albena T., et al, - Proceeding of the National Academy of Science 102.12 4564-4589 (2006)
0096 May 17 | Gribble | Gribble] Confidential Memo - Significant Events/Metabolic Diseases Chemistry
0097 May 18 | Batchelor | Batchelor | SGLT2 Inhibitor PWG Kick-Off Meeting BMS-356103 Presentation
0098 May 18 — |Batchelor | Batchelor} Confidential Memo - Significant Events/Metabolic Diseases Chemistry
0099 May 18 | Ellsworth | Elsworth | Confidential Memo - Significant Events/Metabolic Diséases Chemistry
07100 May 18 | Batchelor | Batchelor] SGTL2 Biology Significant Events Report

 

 

 

 

 

 

 

* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

Page lof__4 Pages
AO 187A (Delaware Rev. 7/00)

Case 1:18-cv-00664-RGA Document 145 Filed 06/14/21 Page 2 of 4 PagelD #: 2948

EXHIBIT AND WITNESS LIST —- CONTINUATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vs. CASE NO. 4-48-CV-00664-RGA
No No OnEERED MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
0101 May 17 | Gribble | Gribble | Confidential Memo - Significant Events/Metabolic Diseases Chemistry
0102 May 17 | Gribble| Gribble] Significant Events: SGLT2 Inhibitor Biology Program Report
0103 May 18 | Batchelor | Batchelor | Significant Events: SGLT2 Inhibitor Biology Program Report
0104 May 18 | Batchelor {Batchelor | Confidential Memo - Hopewell Discovery Updates
0105 May 17 Gribble | Gribble] Sodium Dependent Glucose Transporter (SGLT2) Inhibitor BMS-512148 Development Plan
0106 May 19 | Cohen | Cohen Mujahid A. Saeed & Parth Narendran - 8 DRUG DESIGN DEV. THER. 2493-2505 (2014)
0107 May 17 Gribble | Gribble | Li, Yangxiong, et al. - Bioorganic & Medicinal Chemistry Letters 29.1 1836-1841 (2019)
0108 May 17 | Gribble | Gribble | Strickland, Sidney, et al. - Cancer Research 43.11 5268-5272 (1983)
. . Defendant Zydus Pharmaceutical (USA) Inc.'s Invalidity Contentions for U.S. Patent Nos. 7,943,788; 8,785,403 & 8,785,403
01 54 May 1 7 Gribble Gribble in Mitsubishi v. Sandoz
; ; Defendant Zydus Pharmaceutical (USA) Inc's Proposed Finding of Fact and Conculsion of Law
0155 May 17 | Gribble | Gribble | in mitsubishi v. Sandoz
01 61 May 19 Cohen Cohen AN. Diabetes Assoc., Standards of Medical Care in Diabetes - 2007, 30 (Suppl. 1) DIABETES CARE S4-S41 (2007)
AstraZeneca Press Release, Farxiga approved in the US to reduce the risk of hospoitalization
0164 May 19 | Cohen Cohen | for heart failure in pateients with type-2 diabetes
0168 May 19] Cohen | Cohen | Centers for Disease Control and Prevention, National Diabetes Statistics Report (2020)
Food & Drug Admin Center for Drug Evaulation and Research Medical Review(s),
Cohen
0176 May 19 | Cohen Application Number 2022930rig1s000 at 15 (2013)
0177 May 19 | Cohen Cohen Food & Drug Admin., FDA Drig Safety Communication: FDA confirms increased risk of leg and foot
y amputations with the diabetes medicine canagliflozin (Invokana, Invokamet, Invokamet XR)
May 19 M.A. Abdul-Ghani, Luke Norton and Ralph Defronzo - 32(4) ENDOCRINE REVIEWS
0185 y Cohen | Cohen | 545.531(2011)
0186 May 19 | cohen | Cohen [Marc S. Rendell - 13(6) EXPERT REV. ENDOCRIN, METAB. 333-339 (2018)
0188 May 19 | cohen | Cohen | Meng etal., 51 J. MED. CHEM. 1145-1149 (2008)
0189 May 19} cohen | Cohen _ | Michael A. Weber et al., - 4 LANCET DIABETES ENDOCRIN. 211-220 (2016)
0190 May 19 | Cohen Cohen | Nicholas A Tritos and Christos S. Mantzoros - 83(9) J. CLIN. ENDOCRIN. MET. 3025-3030 (1998)
0191 May 49 | Cohen Cohen | Ralph A Defronzo - 131 ANNALS INTERNAL MED. 281-303 (1999)
0192 May 19 | cohen Cohen Richard A. Harrigan et al., - 38 ANNALS EMERGGENCY MED. 68-78 (2001)
0197 May 19 Icohen | Cohen Highlights of Prescribing Information - Farxiga Revised 1/2020
0198 May 19 | Cohen Cohen | Highlights of Prescribing Information - Invokana Revised 10/2018
0199 May 19 Cohen | Highlights of Prescribing Information - Invokana Revised 08/2020
y Cohen gniig
0202 May 19 | Cohen | Cohen | Highlights of Prescribing Information - Steglatro Revised 1/2020
0208 May 18 | Batchelor | Batchelor ]| ah Notebook No. 47024

 

Page 2 of 4 Pages

 

 
AO 187A (Delaware Rev. 7/00)

Case 1:18-cv-00664-RGA Document 145 Filed 06/14/21 Page 3 of 4 PagelD #: 2949

EXHIBIT AND WITNESS LIST — CONTINUATION

 

CASE NO.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vs. 1:18-CV-00664-RGA

No | we | omeurep | MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
0209 May 18 | Batchelor] Batchelor Lab Notebook No. 48217
0210 May 18 | Batchelor} Batchelor} Lab Notebook No. 56826
0212 May 18 | Thisted |Thisted | STZ Studies - Exhibit C to Rebuttal Expert Report of Ronald A. Thisted, Ph.D
0213 May 18 | Thisted | Thisted | ZDF Study - Exhibit D to Rebuttal Expert Report of Ronald A. Thisted, Ph.D
0220 May 17 | Gribble} Gribble | Confidential Memo - Significant Events
0236 May 18 | Batchelor | Batchelor | ECN Document: BMS-437133, SGLT2 Antagonist for Treatment of Diabetes
0242 May 17 | woamy | iemaay’ | Certified File History for United States Patent Application No. 16/014,479
0263 May 18 | Batchelor | Batchelor! George A. Patani & Edmond J. LaVoie - 96 CHEM REV 3147 (1996)
0264 May 18 Batchelor | Batchelor Graham L. Patrick, AN INTRODUCTION TO MEDICIANL CHEMISTRY (‘1st ed. 1995)
0265 May 18 | Batchelor |Batchelor | Gareth Thomas, MEDICINAL CHEMISTRY: AN INTRODUCTION (2000)
0268 May 18 | Thisted] Thisted |Appendix 1 to Supplement to Rebuttal Expert Report of Ronald A. Thisted, Ph.D
0270 May 18 | Thisted| Thisted | Appendix 3 to Supplement to Rebuttal Expert Report of Ronald A. Thisted, Ph.D
0272 May 18 [Batchelor | Batchelor) Curriculum Vitae of Kenneth William Batchelor
0273 May 18 | Thisted] Thisted| Curriculum Vitae of Ronald A. Thisted
0293 May 19 [Cohen | Cohen | Curriculum Vitae of Joshua Lewis Cohen, M.D., F.A.C.P.
0295 May 18 | Thisted| Thisted Excerpts from Lab Notebook No. 47024
0296 May 18 | Thisted | Thisted | Excerpts from Lab Notebook No. 48217
0297 May 18 | Thisted|Thisteq | Excerpts from Lab Notebook No. 56826
0204] | May 16 [anc fie [i mano navonnne sta cumen at is urna
0305] | May 18 [saerlr astcntr | Masns tse etn Zo Fon nnn nah Cnentox N00
oan6| | May 18 [aca [suc | ns er Se eg ersten mcm aoe
0308 May 18 Batchelor | Batchelor | Distribution of Substituents for Examples Falling Within Structure IB of WO '128 (FRE 1006 Summary of PTX0069)

May 18 LIVE WITNESS: Kenneth W. Batchelor, Ph.D

May 18 LIVE WITNESS: Ronald A. Thisted, Ph.D

May 18 LIVE WITNESS: Joshua L. Cohen, M.D., F.A.C.P.

May 17 WITNESS BY DEPOSITION: William N. Washburn, Ph.D

May 17 WITNESS BY DEPOSITION: Philip M. Sher

 

 

 

 

Page _3 of 4 _ Pages

 

 

 
Case 1:18-cv-00664-RGA Document 145 Filed 06/14/21 Page 4 of 4 PagelD #: 2950

AO 187A (Delaware Rev. 7/00) EXHIBIT AND WITNESS LIST — CONTINUATION

 

 

 

 

 

 

CASE NO.
VS. 1:18-cv-00664-RGA
NO wo onneRED MARKED | ADMITTED DESCRIPTION OF EXHIBITS AND WITNESSES
May 17 WITNESS BY DEPOSITION: Bruce Ellsworth, Ph.D
May 17 WITNESS BY DEPOSITION: Wei Meng, Ph.D
May 17 WITNESS BY DEPOSITION: Gang Wu, M.S.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4 of 4 Pages

 

 
